DETAILED ACTION
This office action is in response to application filed on 9/5/2019.
Claims 1 – 17 are pending.
Priority is claimed to Chinese application CN201811312691.3 (filed on 11/6/2018).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelenov et al (USPAT 10372497 hereinafter Zelenov), in view of Dalal et al (US 20170003999, hereinafter Dalal); .

As per claim 1, Zelenov discloses: A method for task orchestration, comprising: 
providing, by a task master control unit, an execution instruction of a task related to a module in an application container to a node agent service unit in an auxiliary [accelerator]; (Zelenov col 4, lines 56 – 61: “the virtual machine 120 (mapped to the claimed application container) includes a computation module 126 (mapped to the claimed task master control unit) configured to handle computation requests from a guest application 124 executing in the VM 120. The computation module 126 may be a GPU-related computation library configured to off-load GPU computations to a remote node 160”; col 2, lines 2 – 21: “intercepting, from a user application executing in the virtual machine, a request to load accelerated code prepared for the special hardware computation unit in the virtual machine. The virtual machine may be executing in a first physical computer. The method further includes transmitting the accelerated code comprised of special hardware computation unit instructions to a remote node executing on a second physical computer having a physical special hardware computation unit, and responsive to intercepting from the user application a request to start execution of the accelerated code by the special hardware computation unit of the virtual machine”; col 7, line 3 – 7: “The remote node 160 (mapped to the claimed node agent service unit) executing on the physical computer 150 is configured to communicate with the computation module 126 to perform one or more GPU computations using the system hardware 152 of the physical computer 150”.)
and executing, by the node agent service unit, a command for completing the task, in response to acquiring the execution instruction of the task. (Zelenov col 2, lines 10 – 21: “and responsive to intercepting from the user application a request to start execution of the accelerated code by the special hardware computation unit of the virtual machine, transmitting to the second physical computer a request to execute the accelerated code using the physical special hardware computation unit of the second physical computer. The method includes, responsive to intercepting from the user application a request to transfer results of the accelerated code execution, retrieving, by the virtual machine, results from the physical special hardware computation unit of the second physical computer, and loading the retrieved results into a memory of the virtual machine”.)
Zelenov did not explicitly disclose:
wherein the auxiliary [accelerator] comprises auxiliary application container bound to the application container, the auxiliary application container sharing a file system with the application container;
However, Dalal teaches:
(Dalal [0070])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Dalal into that of Zelenov in order to have the auxiliary [accelerator] comprises auxiliary application container bound to the application container, the auxiliary application container sharing a file system with the application container. Zelenov teaches offloading code to accelerators on a different node. One of ordinary skill in the art can easily see that other alternatives exists, such as having the external accelerator virtualized and configured to share a file system with the base VM. Thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
As per claim 9, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 17, it is the non-transitory computer readable medium variant of claim 1 and is therefore rejected under the same rationale.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelenov and Dalal, further in view of Mercille et al (US 20190227794, hereinafter Mercille).

As per claim 2, Zelenov and Dalal further teach:
(Zelenov col 2, lines 10 – 21: ‘and responsive to intercepting from the user application a request to start execution of the accelerated code by the special hardware computation unit of the virtual machine, transmitting to the second physical computer a request to execute the accelerated code using the physical special hardware computation unit of the second physical computer. The method includes, responsive to intercepting from the user application a request to transfer results of the accelerated code execution, retrieving, by the virtual machine, results from the physical special hardware computation unit of the second physical computer, and loading the retrieved results into a memory of the virtual machine”.)
Zelenov and Dalal did not teach:
wherein the task execution status information further comprising version information of the module in the application container after executing the task. 
Mercille teaches:
wherein the task execution status information further comprising version information of the module in the application container after executing the task. (Mercille [0063])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Mercille into that of Zelenov and 
As per claim 10, it is the system variant of claim 2 and is therefore rejected under the same rationale.
Claims 3, 4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelenov, Dalal and Mercille, and further in view of Chen et al (US 20180300176, hereinafter Chen).

As per claim 3, Zelenov, Dalal and Mercille did not teach:
The method according to claim 2, wherein the method further comprises: acquiring the task execution status information of the task from the state storing unit using a state asynchronous calibration unit; detecting whether there is a situation requiring task compensation based on the acquired task execution status information; and sending a task compensation instruction of the task to the task master control unit, in response to detecting there being the situation requiring task compensation.
However, Chen teaches:
(Chen [0027])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Chen into that of Zelenov, Dalal and Mercille in order to acquire the task execution status information of the task from the state storing unit using a state asynchronous calibration unit; detecting whether there is a situation requiring task compensation based on the acquired task execution status information; and sending a task compensation instruction of the task to the task master control unit, in response to detecting there being the situation requiring task compensation. The claimed limitations here are merely commonly known and used optimization steps for improve the processing efficiency of distributed processing, thus the applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 4, Zelenov, Dalal, Mercille and Chen further teach:
(Zelenov col 2, lines 10 – 21: “and responsive to intercepting from the user application a request to start execution of the accelerated code by the special hardware computation unit of the virtual machine, transmitting to the second physical computer a request to execute the accelerated code using the physical special hardware computation unit of the second physical computer”.)
As per claim 11, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 4 and is therefore rejected under the same rationale.

Allowable Subject Matter
Claims 5 – 8 and 13 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al (US 20190370113) teaches containers may share file system or common library via a shared region of the memory.
Palermo et al (US 20180246768) teaches instantiate hardware component to perform hardware optimization to tasks amenable to hardware optimization.
Kruglick (US 20140189862) teaches sharing of accelerators with tenants.
Bolic et al (US 20160210167) teaches virtualize accelerators so that multiple requests can be performed on the accelerators.
Liu et al (US 20190213029) teaches using partial reconfigurable region of a FPGA to dynamically accelerate network function of a processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196